     Case 2:19-cv-08224-JAK-AS Document 43 Filed 04/15/21 Page 1 of 2 Page ID #:1971




 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                           UNITED STATES DISTRICT COURT
11

12
                          CENTRAL DISTRICT OF CALIFORNIA

13

14    MICHELLE MARTINEZ                         ) NO. 2:19-cv-08224-JAK-AS
                                                )
15               Plaintiff,                     ) JUDGMENT
                                                )
16         vs.                                  )
                                                ) JS-6
17    THE HARTFORD., a corporation; THE         )
      CITRIX SYSTEMS, INCORPORATED              )
18    LONG TERM DISABILITY POLICY, an )
      ERISA plan; DOES 1 through 10, inclusive; )
19                                              )
                 Defendants.                    )
20                                              )
21

22
            Pursuant to the Decision Following Hearing on Administrative Record (Dkt.
23
      38), it is ORDERED that:
24
            The Defendant, The Hartford Life And Accident Insurance Company, shall
25
      pay to the Plaintiff all accrued unpaid benefits due to her under its long term
26
      disability (LTD) insurance policy covering Citrix System employees up until the
27
      date of judgment, and until such time as she is no longer entitled to benefits under
28




                                               1
Case 2:19-cv-08224-JAK-AS Document 43 Filed 04/15/21 Page 2 of 2 Page ID #:1972
